Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
Claims 1-5 are pending and claims 1, 4, and 5 have been amended. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, and 5 rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Pub. No. 20190268743) in view of Butts (U.S. Pub. No. 20150220991) in further view of Georgoff (U.S. Pub. No. 20150112774).
Regarding claims 1, 4, and 5, Cho teaches:
An information processing apparatus comprising: a controller comprising at least one processor configured to execute (claim 1):
An information processing method comprising (claim 4):
A non-transitory storage medium stored with a program for allowing a computer to execute (claim 5):
a position detecting unit disposed on a first vehicle, the position detecting unit comprising a global positioning sensor that determines a present position of the vehicle on the basis of global positioning satellites (GPS); a plurality of sensors disposed on the first vehicle, the sensors provided to detect information relevant to a traveling state and situation around the first vehicle; and (GPS system in Paragraph 0111 and the definition of preceding and following vehicles in Paragraph 0165)
acquisition of information relevant to a first store; acquisition of information relevant to a second store; (stores disclosed in Paragraph 0151 and 0158)
acquisition of history information relevant to traveling of a second vehicle that follows the first vehicle (drive profile which includes the past use history and driving habits in Paragraph 0137)
the second vehicle determined to follow the first vehicle on the basis of the determination of the present position of the first vehicle as determined by the position detecting unit and a determination of the present position of the second vehicle as determined by a second position detecting unit of the second vehicle determining a position of the second vehicle on the basis of GPS and a comparison between the determined position of the first vehicle and the determined position of the second vehicle (see positioning of the vehicles in Figure 20 and “At S543, the ADC server is configured to determine the location of the connected vehicle based in part on the received information from the connected vehicle. By way of example, the GPS location data is used to roughly determine the current location of the connected vehicle and additionally, the UWB data is used to determine a more precise location of the connected vehicle along with relative positioning information among a plurality of connected vehicles.”, Paragraph 0166);
determination as to whether the information relevant to the first store or the information relevant to the second store should be displayed on the first vehicle, (“when a plurality of connected vehicles is clustered together and configured to output different advertisements, there may be a problem that the advertisements may be unclear to the pedestrian due to inferences of the multiple advertisements. In such a case, the plurality of connected vehicles may be configured to communicate with each other and control a reproduction order of the multiple advertisements among the plurality of connected vehicles.”, Paragraph 0283 where the advertisement priority is disclosed in Paragraph 0118)
wherein the determination includes determining whether the first store or the second store started a provision of a service […] within a predetermined period, and prioritizing the store of the first store and the second store that started the provision of the service within the predetermined period; and (“In the individual advertisement, either an image or a video advertisement may be reproduced, based on a predetermined order, including but not limited thereto, advertisement priority, a reproduction counter for a currently running advertisement, arrival time to a specific location, specific time of the day, status on preceding and following vehicles, etc.”, Paragraph 0153)
While Cho teaches the presentation of advertisements for the stores of advertisers on a vehicle display based on advertisement priority, Cho does not explicitly teach:
wherein the determination includes determining whether the first store or the second store started a provision of a service including a store opening within a predetermined period,
display of the information of the first store or the second store based upon the determination while on a display unit which is provided on a-the first vehicle and which displays information with respect to outside of the first vehicle, on a condition that a speed of the first vehicle as detected by at least one of the plurality of sensors is within a threshold, the display unit provided on at least one of a left side surface, a right side surface, a back portion and an upper portion of the first vehicle, a location of the display of the information being selected based upon position information of the first vehicle.
However Butts teaches:
display of the information of the first store or the second store based upon the determination while on a display unit which is provided on a-the first vehicle and which displays information with respect to outside of the first vehicle, on a condition that a speed of the first vehicle as detected by at least one of the plurality of sensors is within a threshold (“In other embodiments, vehicles such as the vehicle 101 do not display advertisements until the vehicles are stopped, or travelling at a speed that is lower than a predefined speed threshold, such as 5 miles per hour. In some such embodiments, the wireless transmitter 110 may be mounted to a stop sign, traffic light, or other fixture in order to provide a signal triggering the selection and display of one or more advertisements.”, Paragraph 0021), the display unit provided on at least one of a left side surface, a right side surface, a back portion and an upper portion of the first vehicle, a location of the display of the information being selected based upon position information of the first vehicle (see display on back of the vehicle in Figure 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the presentation of different advertisements in Cho to include display of the information of the first store or the second store based upon the determination while on a display unit which is provided on a-the first vehicle and which displays information with respect to outside of the first vehicle, on a condition that a speed of the first vehicle as detected by at least one of the plurality of sensors is within a threshold, the display unit provided on at least one of a left side surface, a right side surface, a back portion and an upper portion of the first vehicle, a location of the display of the information being selected based upon position 
While Cho teaches the presentation of advertisements for the stores of advertisers on a vehicle display based on advertisement priority and Butts teaches the parameters of presenting the advertisement relative to the vehicle information, Cho in view of Butts does not explicitly teach:
wherein the determination includes determining whether the first store or the second store started a provision of a service including a store opening within a predetermined period,
However Georgoff teaches:
wherein the determination includes determining whether the first store or the second store started a provision of a service including a store opening within a predetermined period (“a start date of the offer indicating the date or time upon which the offer becomes valid for redemption”, Paragraphs 0055 and 0140 In view of the specification the store opening can be time in which the provision was started, paragraph 0026 of the specification)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the presentation of different advertisements in Cho in view of the advertisement selection and display in Butts to include wherein the determination includes determining whether the first store or the second store started a provision of a service including a store opening 
Regarding claim 3, Cho in view of Butts in further view of Georgoff teaches the limitations set forth above. Cho further discloses:
acquisition of destination information relevant to a destination and route information relevant to a route until arrival at the destination of the second vehicle; and (“In the example, the mission advertisement may be a cluster advertisement or an individual advertisement along a specific route. That is, the mission advertisement may require the connected vehicle to show up a specific location at a certain designated time and carry out the cluster advertisement. Also, the mission advertisement may require the connected vehicle to show up at a specific location at a certain designated time to drive around a certain route while reproducing a specific advertisement on external displays and/or speakers of the connected vehicle. The mission advertisement may be designed based in part on one or more advertiser's specific needs.”, Paragraph 0171, and see 0181-182 and see “The event location may include a spot near the one or more stores of the advertiser or a specific driving route of interest.”, Paragraph 0151 and 0198)
display of information relevant to a fourth […] in relation to the destination information and the route information, while giving preference thereto as compared with the information relevant to the second […], the fourth […] being included in a plurality of the first […] (“As shown in FIG. 10, by way of example, a driver of a connected vehicle 101 may enter a driving destination via an application on the driver's mobile device 1000 or an in-vehicle navigation device (not shown). The inputted destination information is transmitted to a server 107 over a network 105, via one or more messages 1001. The server 107 then is configured to receive the destination information and determine one or more advertisement campaign(s) or event( s) within the driver's driving path. The server 107 may be configured to prepare and send one or more quest(s) including information on the one or more advertisement campaign(s) or event(s), via one or more push notifications 1003 on the mobile application 1000 in the mobile device. Alternatively, the one or more quest(s) including information on the one or more advertisement campaign(s) or event(s) may be sent to the in-vehicle navigation device for presenting to the driver for selection. That is, it is possible to provide in real-time information about available advertisement events within the driver's expected driving route, e.g., a commute path, via push notifications on the driver's mobile device.”, Paragraph 0182 and see location based placement in Paragraph 0153).
While Cho teaches the presentation of advertisements for the stores of advertisers on a vehicle display based on advertisement priority, Cho does not explicitly teach the different plurality of stores:
the fourth store being included in a plurality of the first stores (the different plurality of stores).
However Butts teaches:
the fourth store being included in a plurality of the first stores (the different plurality of stores) (For example, if the vehicles are located within a predefined distance of an advertising entity, such as a business, restaurant, or other retailer, the distributed application may include the location and proximity in the advertising context, which may ultimately result in the selection of an advertisement for one of these local entities. Continuing with the widget example, a local widget retailer may be within a predefined distance of the vehicles”, Paragraph 0034).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the presentation of different advertisements based on historical information in Cho in view of the position of the displayed advertisement in Butts to include the fourth store being included in a plurality of the first stores (the different plurality of stores), as taught in Butts, in order to effectively target identified persons in the vicinity of a vehicle (par. 0012). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (U.S. Pub. No. 20190268743) in view of Butts (U.S. Pub. No. 20150220991) in view of Georgoff (U.S. Pub. No. 20150112774) in further view of Busch (U.S. Pub. No. 20080248815). 
Regarding claim 2, Cho in view of Butts in further view of Georgoff teaches the limitations set forth above. Cho further discloses:
display of information relevant to a third store having […] remaining in the history information relevant to the traveling of the second vehicle (see historical data in Paragraph 0389), 
While Cho teaches the presentation of advertisements for the stores of advertisers on a vehicle display based on advertisement priority and historical information and the position of the display on a vehicle in Butts, Cho in view of Butts does not explicitly teach the different plurality of stores:
[…] having no record remaining in the history information 
while giving preference thereto as compared with the information relevant to the second store, the third store being included in a plurality of the first stores.
However Butts teaches:
while giving preference thereto as compared with the information relevant to the second store, the third store being included in a plurality of the first stores  (For example, if the vehicles are located within a predefined distance of an advertising entity, such as a business, restaurant, or other retailer, the distributed application may include the location and proximity in the advertising context, which may ultimately result in the selection of an advertisement for one of these local entities. Continuing with the widget example, a local widget retailer may be within a predefined distance of the vehicles”, Paragraph 0034)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the presentation of different advertisements based on historical information in Cho in view of the position of the displayed advertisement in Butts to include while giving preference thereto as compared with the information relevant to the second store, the third store being included in a plurality of the first stores, as taught in Butts, in order to effectively target identified persons in the vicinity of a vehicle (par. 0012). 
While Cho teaches the presentation of advertisements for the stores of advertisers on a vehicle display based on advertisement priority and historical information, the position of the displayed advertisement in Butts and Georgoff teaches the advertisement parameters, Cho in view of Butts in further view of Georgoff does not expressly disclose:
[…] having no record remaining in the history information 
However Busch teaches:
[…] having no record remaining in the history information (see Paragraph 0353 where the advertisement is for a pharmacy a user have never visited. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the presentation of different advertisements based on historical information in Cho in view of the position of the displayed advertisement in Butts in further view of the advertisement parameters in Georgoff to include and prioritizing advertisements for different companies to include […] having no record remaining in the history information, as taught in Busch, in order to encourage users to visit particular stores that the user has never visited or made prior purchases at their location. 
Response to Arguments
The rejection under 35 USC 101 has been withdrawn. While the claims still recite an abstract idea, the additional elements recited go beyond the general linking of the abstract idea to a technology or “apply it”. The integrating of the GPS to determine the positioning of the vehicles relative to one another in order to select and place the advertisement on the vehicle was determined to apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive for the reason set forth below. 
With respect to the remarks directed to the rejection under 35 USC 103, the Examiner has updated the rejection in view of the claim amendments. The rejection now relies on Butts and Georgoff to teach the claim amendments and therefore the remarks to the previous rejection are moot. 
Related Prior Art
ECosta (US 20180053215) teaches the presentation of advertisements or information on a vehicle, such as a bus. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /VICTORIA E FRUNZI/Primary Examiner, Art Unit 3688